DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 51 recites the limitation "the ramping period" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claims 37 and 51 depend upon claims 35 and 49, respectively.  It is believed that the claims should depend upon claims 36 and 50, respectively, which recite a ramping period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Regarding claims 1, 31, and 45, Johanek discloses a patient treatment system and method comprising: a signal generator having a computer readable storage medium with instructions that, in operation, generate a therapy signal having a pulse width in a pulse width range from about 5 ms to about 2 seconds (e.g. paragraph 17); and a signal delivery element (e.g. 24) coupleable to the signal generator (e.g. 34), wherein the signal delivery element is positionable proximate a spinal cord region (e.g. paragraph 39), and, in operation, delivers the therapy signal to the spinal cord region to suppress at least a subset of neurons at or proximate the spinal cord region (e.g. paragraph 41).
Paragraph 17 of Johanek teaches that the pulse width may be in a range of about 0.1 millisecond to about 5 milliseconds.  “About 5 milliseconds” overlaps the claimed range of 5ms to about 2 seconds and therefore reads on the claims.
In the alternative, It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  Furthermore, Kim teaches a therapy signal having pulse widths of 0.5 sec, 125ms, 62.6ms, and 15ms in order to demonstrate the efficiency of electroacustimulation therapy (e.g. pages 109-111; MODALITIES AND 
Regarding claims 15, 32, and 46, Johanek discloses the therapy signal has an amplitude below an activation threshold of target neurons (e.g. ABSTRACT)
Regarding claims 33 and 47, Johanek discloses determining a maximum amplitude of the therapy signal that does not evoke a clinically discernable response, wherein applying the therapy signal comprises applying the therapy signal at an amplitude less than or equal to the maximum amplitude (e.g. paragraph 39).
Regarding claims 34 and 48, Johanek discloses the signal delivery element includes an electrode (e.g. 24, 26), the method further comprising determining a maximum amplitude of the therapy signal that the electrode can tolerate based at least in part on the pulse width, the electrode material, and/or the surface area of the electrode, and wherein applying the therapy signal comprises applying the therapy signal at an amplitude less than or equal to the maximum amplitude (e.g. paragraph 39).
Regarding claims 40 – 44 and 54 – 58, Johanek discloses that the pulse width may be in a range of about 0.1 millisecond to about 5 milliseconds, as described above.  Kim teaches a therapy signal having pulse widths of 0.5 sec, 125ms, 62.6ms, and 15ms in order to demonstrate the efficiency of electroacustimulation therapy (e.g. pages 109-111; MODALITIES AND PROCEDURES).  It would have been obvious to one having 

Claims 35 – 40 and 49 – 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Kim et al. as applied to claims 31 and 45 above, and further in view of Mishra et al. (US PGPUB 2019/0001139 – in IDS).
	Regarding claims 35 - 40 and 49 - 54, Johanek in view of Kim discloses the claimed invention as described above, but fails to teach a plurality of monophasic or biphasic pulses having an anodic pulse phase and a cathodic pulse phase.  Mishra teaches it is known to use a therapy signal having a plurality of monophasic or biphasic pulses having an anodic pulse phase and a cathodic pulse phase (e.g. paragraph 29).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Johanek in view of Kim with the monophasic or biphasic pulses as taught by Mishra, since such a medication would provide the predictable results of determining the optimal parameters in order to better treat the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792